Upon inspection of the record in this case, we are of opinion that the appellant's motion for rehearing should prevail; because there was error in the judgment of the lower court, in this, that interest is allowed the appellee, the plaintiff in the lower court, upon the sum recovered by him of the defendant, the appellant here, from the date of the sale of the land, to wit, the 29th of April, 1890. To this extent, and to this extent only, we hold that judgment erroneous. Interest should have been allowed the plaintiff on the sum due him from the time when it was definitely ascertained what the exact deficiency in the acreage of the land was. When that was ascertained does not definitely appear. The exact deficit does not seem to have been known when the original petition was filed, but it was known when the plaintiff filed his amended petition, and that was filed on the 2nd of January, 1893.
The motion for rehearing is granted, and the judgment appealed from is overruled; and this court, now proceeding to render the judgment which the lower court should have rendered, adjudges and orders that the appellee, J.L. Dumars, recover of the appellant, J.H. Craig, the sum of $2015, with interest thereon at the rate of 6 per centum per annum from the 2nd of January, 1893, to the 19th of June, 1893, and that said sum of $2015, with the interest as aforesaid added, bear 6 per centum per annum interest until paid, from the 19th of June, 1893, and that plaintiff have and recover his costs expended in this suit. Reversing and rendering the judgment appealed from entitles the appellant to judgment for his costs expended in the appeal; and it is therefore adjudged and ordered that appellant recover of appellee all costs by him expended or incurred in the prosecution of this appeal.
Reversed and rendered.
Writ of error refused, July 8, 1894. *Page 32